Cranch, C. J.,
delivered the opinion of the Court,
(Thruston, J., absent.)
We think the demurrers in this case must be supported —
1. Because, by the plaintiff’s bill, it appears that the charter of the bank expired in 1822,' and the bill was not filed until 1825 ; so that the defendants were not indebted to the bank at the time of filing the bill.
2. Because the bill joins several defendants who have no connection with each other in interest, in estate, or in contract, and against whom, jointly, the plaintiffs have no cause of suit either at law or in equity.
*3123. Because the bill does not show an assignment of the debts, ov any agreement to assign, with the assent of the defendants.
4. Because there is no representative of the bank before the Court, to controvert the assignment.
We are of opinion, therefore, that the bill ought to be dismissed as to the defendants who have demurred.